 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    JASON GAO,                                        Case No. 1:19-cv-00438-LJO-BAM (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
13           v.                                         DISMISSAL OF CERTAIN CLAIMS AND
                                                        DEFENDANTS
14    D. MARROQUIN, et al.,
                                                        (ECF No. 13)
15                       Defendants.
16

17          Plaintiff Jason Gao is a former state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 9, 2019, the Court screened Plaintiff’s first amended complaint and found

21   that Plaintiff stated a cognizable claim for retaliation in violation of the First Amendment against

22   Defendant Marroquin, but failed to state any other cognizable claims against any other

23   defendants. (ECF No. 11.) The Court ordered Plaintiff to either file a second amended complaint

24   or notify the Court in writing of his willingness to proceed only on the claim found cognizable by

25   the Court. (Id.)

26          On January 3, 2020, Plaintiff notified the Court of his willingness to proceed only on the

27   cognizable retaliation claim against Defendant Marroquin identified by the Court. (ECF No. 12.)

28   ///
                                                       1
 1          On January 9, 2020, the assigned Magistrate Judge issued findings and recommendations

 2   recommending that this action proceed on Plaintiff’s first amended complaint against Defendant

 3   Marroquin, in her individual capacity, for retaliation in violation of the First Amendment, and that

 4   all other claims and defendants be dismissed from the action. (ECF No. 13.) The findings and

 5   recommendations were served on Plaintiff and contained notice that any objections thereto were

 6   to be filed within fourteen (14) days after service. (Id. at 7-8.) No objections have been filed and

 7   the time in which to do so has now passed.

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 9   de novo review of this case. Having carefully reviewed the entire file, the Court finds that the

10   findings and recommendations are supported by the record and proper analysis.

11          Accordingly, IT IS HEREBY ORDERED that:

12          1.      The findings and recommendations issued on January 9, 2020, (ECF No. 13), are

13                  adopted in full;

14          2.      This action shall proceed on Plaintiff’s first amended complaint, filed on October

15                  7, 2019, (ECF No. 9,) against Defendant Marroquin, in her individual capacity, for

16                  retaliation in violation of the First Amendment;

17          3.      All other claims and defendants are dismissed from this action based on Plaintiff’s

18                  failure to state a claim upon which relief may be granted; and

19          4.      This action is referred back to the assigned Magistrate Judge for further

20                  proceedings.
21
     IT IS SO ORDERED.
22

23      Dated:     January 30, 2020                         /s/ Lawrence J. O’Neill _____
                                                       UNITED STATES DISTRICT JUDGE
24

25

26
27

28
                                                       2
